Title: To George Washington from James Innes, 11 August 1754
From: Innes, James
To: Washington, George



Dear Sir
Winchester 11th Augst 1754

Your favour of the Eight instt I receivd & Observed the contents I received no other Letter from the Governor than what you brought & which I communicated to you only with the Skeem of building a Logg Forth & Magazeen to receive the Provisions with which I have Acquanted Major Carlyle by Mr Wood fully. & to which I referr you, I also referr you to him for my Account in Relation to my Late Regement. & that you have hear Arems Tents & Amunition Sufisient when your Regement is compleat I intend to proceed for Willis Creek tomorrow or Tewsday & Shall long much to See you. I have some better hope to day than I hade yesterday of being able to raise one Companey from the Regement. I am Sir Your Mostt Obedtt Hule Servtt

James Innes

